Title: Nicholas P. Trist to James Madison, 26 July 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University,
                                
                                July 26. 28.
                            
                        
                         
                        Immediately after the adjournment of the Board, Mr Lomax called to enquire whether they had made any order in
                            relation to the incongruities in the prices of Professors’ tickets unconsciously introduced by the enactment establishing
                                fifteen dollar fees for attendance on the classes of Medical Jurisprudence, Political
                            economy, &c. On being informed that No order had been made on the subject, he evinced great disappointment; and
                            observed that the want of a regulation would operate most materially to his disadvantage—probably reducing the aggregate
                            of his fees 30 or 40 per cent.
                        The matter seemed to be so very serious a one to him--particularly when the size of his family is taken into
                            consideration--that I promised to write without delay: thinking it not unlikely that, although the board could not perhaps
                            act validly except while in session, the members might see fit to express to the Faculty their intentions when they should
                            meet, & their wishes.
                        I will now make a concise statement of the difficulty that has occurred.
                        Agreeably to the General principle adopted when fees were first regulated, the price of a ticket ($50) for
                            attending a single School, was equally reduced (and made $30) on either side, in the event of the student’s attending two
                            schools.
                        But when the $15 fees were established, it was also enacted that they should have no effect in reducing the
                            price of the other tickets. The consequence was, that the student who wished to attend one school and also one class of another school, would have to pay more than for attendance
                            on both schools. In the former case, the price of the school ticket would be $50; that of the
                                class ticket, $15: making in the aggregate $65. In the latter case, the price of each school ticket would be $30: making in the aggregate only $60.
                        This incongruity first appeared in relation to the school of Law and the class of Political economy. Most, if
                            not all, of the students who come to the Law school, have that study alone in view; & they therefore generally pay
                            the $50 fee. But Mr Lomax recommended to his class to attend the lectures on Political economy: and the moment this was to
                            be done, the discrepancy in question was brought into view. The student perceived at once that by paying $50 to Mr Lomax
                            & 15 to Mr Tucker; he should pay $5 dollars more than if he were to take Mr Tucker’s whole ticket. But he did not want to attend all Mr T’s lectures: the question therefore
                            arose whether he could take Mr T’s whole ticket, & be excused from attending any but his lectures on political economy. Mr T. took the ground that he had a right to receive the whole fee, and
                            excuse from attendance on the metaphysical & moral part of the course: and has acted accordingly.
                        The consequence is, that each student saves $5—Mr Lomax loses $20, and Mr Tucker gains $15.
                        I subjoin the substance of the two several recommendations on the subject, which appear in the Faculty
                            proceedings. On these, however, I will venture to remark that neither of them pursues the principle on which the fees were
                            originally regulated. According to this, the reduction was equally distributed among all the
                            fees which experienced it. Thus, if the student took two tickets, they were each reduced by
                            $20. If he took three tickets, they each experienced a reduction of $25.
                        If the same principle were applied in the present instance, the two fees of $50 and $15 would be reduced in
                            their aggregate to $60, by taking $2.50 from each: leaving the former $47.50; the latter 12.50.
                        We were apprehensive that your journey through so intense a heat must have been any thing but favorable to
                            your health & that of Mrs Madison.
                        I am obliged to hasten to Charlottesville to correct the proof sheet now waiting for me: please therefore, to
                            excuse this hasty scrawl, & to accept my affectionate salutations
                        
                        
                            
                                N. P. Trist
                            
                        
                    Extract from the journals of the Faculty
                        "Resolved That the suggestion of the Committee and the substitute of Mr Tucker be both spread upon the
                            minutes and be submitted to the consideration of the Rector & Visitors."
                        Suggestion of the committee (Substance of)
                        That the fee for attending the lectures on Medical Jurisprudence, Political economy &c be $15 & no
                            more.
                        Any Student wishing to attend these lectures without attending the other Lectures of the Schools to which
                            they belong, must be entered expressly on the matriculation book as a student of such separate lectures. Nor shall any
                            student who shall be entered as belonging to the school of any Professor, receive from the Professor or from the Faculty a
                            dispensation from the general exercises of such school for the purpose of attending only such separate lectures.
                        A student shall not, in consequence of his attendance upon either of the separate lectures aforesaid, or any
                            other separate lectures which may hereafter be instituted, be entitled to any reduction in the fees of other Professors
                            whose schools he may attend, except in the following particulars, vis. If a student shall attend but one school and shall
                            also attend all or any of the separate lectures aforesaid, the[n] he shall pay to the Professor whose school he attends
                            $45 instead of the $50 as has heretofore been usual. And this rule shall further apply to the case of the Demonstrator of
                            Anatomy.
                        Mr Tucker’s recommendation is, in substance, as follows--
                        For attendance on one school & one class of another school, $55 or $50. That is $15 for the class
                            & $35 or 40 for the school.*
                        For attending two schools & one class $70 or $75, vis. $30 or $27 1/2 for each school
                            & $15 for the class.*
                        * Note by N. P. T. --This throws the reduction altogether upon o<ne>
                            side.
                        